MEMORANDUM **
Alma Lidia Raquel Natareno Blanco, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ affirmance of an immigration judge’s denial of her application for cancellation of removal on the basis that she failed to demonstrate the requisite hardship to her United States citizen child. Petitioner contends that she met the hardship requirement of 8 U.S.C. § 1229b(b)(l)(D). We lack jurisdiction to review the agency’s discretionary hardship determination. See 8 U.S.C. § 1252(a) (2) (B) (i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir. 2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.